Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Status of claims
Claims 1-33, 35, and 42 have been canceled. Claims 34, 36-41, and 43-53 are under examination in the instant office action.

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/03/2022, after final rejection dated 03/07/2022, were acknowledged in the advisory dated 08/08/2022 and have been fully considered in the advisory dated 08/08/2022 and the instant office action. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34, 36-39, 41-44, 47, and 49-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Förster et al. (WO 2016/091466 A1, US 2017/0312191 A1 as English translation) in view of Tan et al. (US 2015/0004116 A1).
Förster et al. teach temporary shaping human hair with spraying application (paragraph 3-7 and 209) compositions comprising a1) water, 2.3% by weight of a2) fatty substances, 2.5% by weight of a3) film-forming polymers, 1.4% by weight of a4) thickeners, 0.2% by weight of a5) emulsifiers (formulations 81-85 in paragraph 204); wherein a2) include amino-functional silicone (paragraph 41-42); a3) include acrylate copolymers, polyurethanes including polyurethane-1 (the claimed latex, paragraph 150-152), polyvinylpyrrolidone; a4) include acrylamide/Sodium acryloyldimethyltaurate copolymer (the claimed thickener, paragraph 163-165); a5) include laureth-7, oleth-2 (paragraph 189 and 199).
Förster et al. teach the compositions not comprising propellant (paragraph 100, 124, and 148).
Förster et al. do not specify: i) the specific combination of acrylate copolymer and polyurethane and their weight ratio (claim 38) and polyurethane being polyurethane-34 (claim 37); ii) the thickener acrylamide/Sodium acryloyldimethyltaurate copolymer being a water-in-oil emulsion of acrylamide/sodium acryloyldimethyltaurate copolymer/Isohexadecane/polysorbate 80 (claim 43); iii) a step of air drying hair (claim 51), no heat treatment of hair during or after application (claim 52), and heat treatment of hair at from about 25 to about 250 °C before, during, or after application (claim 53).
These deficiencies are cured by Tan et al. who teach methods of styling hair, by applying to hair, hair styling compositions comprising a mixture of at least two latex polymers chosen from acrylate and polyurethane polymers (abstract, paragraph 14, 15, and 19) with a 10:1 to 1:10 weight ratio between them (paragraph 20) with hair styling benefits of from low to high style-hold and curl-retention properties with or without additives (paragraph 14-15) and a thickener including Simulgel 600 (CTFA name: acrylamide/sodium acryloyldimethyltaurate copolymer/Isohexadecane/polysorbate 80) (paragraph 78); wherein the polyurethane including polyurethane-1, polyurethane-34, etc., (paragraph 73) and optionally heating (i.e., with or without heating) hair at from about 25 to about 250 °C before, during, or after application (paragraph 131).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tan et al. to specify the specific combination of acrylate copolymer and polyurethane and their weight ratio and the thickener acrylamide/Sodium acryloyldimethyltaurate copolymer in the composition taught by Förster et al. being 10:1 to 1:10 and a water-in-oil emulsion of acrylamide/sodium acryloyldimethyltaurate copolymer/Isohexadecane/polysorbate 80, respectively. The specific combination of acrylate copolymer and polyurethane with a weight ratio of 10:1 to 1:10 having hair styling benefits of from low to high style-hold and curl-retention properties with or without additives and the thickener acrylamide/Sodium acryloyldimethyltaurate copolymer being a water-in-oil emulsion of acrylamide/sodium acryloyldimethyltaurate copolymer/Isohexadecane/polysorbate 80 were well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying them flows from its having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tan et al. to replace polyurethane-1 the composition taught by Förster et al. with polyurethane-34. Both polyurethane-1 and polyurethane-34 being suitable polyurethanes in combination with acrylate copolymer in hair styling composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing polyurethane-1 the composition taught by Förster et al. with polyurethane-34 flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tan et al. to specify no heat treatment and heat treatment of hair at from about 25 to about 250 °C of hair during or after application, before, during, or after application in the hair styling process taught by Förster et al. Both no heat treatment and heat treatment of hair at from about 25 to about 250 °C of hair during or after application, before, during, or after application in the hair styling process being suitable was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Claims 40, 45, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Förster et al. (WO 2016/091466 A1, US 2017/0312191 A1 as English translation) and Tan et al. (US 2015/0004116 A1), as applied to claims 34, 36-39, 41-44, 47, and 49-53, and further in view of Parker et al. (US 2008/0279804 A1).
The teachings of Förster et al. are discussed above and applied in the same manner.
Förster et al. do not specify the fatty substance amino-functional silicone and the emulsifiers in a hair styling composition being amodimethicone, including cetyl alcohol, glyceryl stearate, etc., respectively (abstract and paragraph 26).
This deficiency is cured by Parker et al. who teach hair styling composition comprising silicone including amodimethicone and emulsifiers including laureth-7, cetyl alcohol, glyceryl stearate, etc., (abstract and paragraph 26).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Parker et al. to specify the fatty substance amino-functional silicone in the composition taught by Förster et al. being amodimethicone. Amodimethicone being suitable silicone (fatty substance) in hair styling composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying the fatty substance amino-functional silicone in the composition taught by Förster et al. being amodimethicone flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Parker et al. to replace laureth-7 in the composition taught by Förster et al. with cetyl alcohol or glyceryl stearate. Laureth-7, cetyl alcohol, and glyceryl stearate being suitable emulsifiers in hair styling composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing laureth-7 in the composition taught by Förster et al. with cetyl alcohol or glyceryl stearate flows from their having been used in the prior art, and from their being recognized in the prior art as useful for the same purpose.
	
	
Claims 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Förster et al. (WO 2016/091466 A1, US 2017/0312191 A1 as English translation) and Tan et al. (US 2015/0004116 A1), as applied to claims 34, 36-39, 41-44, 47, and 49-53, and further in view of Tamareselvy et al. (US 2007/0202069 A1).
The teachings of Förster et al. are discussed above and applied in the same manner.
Förster et al. do not specify the emulsifiers including decyl glucoside
This deficiency is cured by Tamareselvy et al. who teach hair fixative (abstract and paragraph 141) composition comprising surfactants including decyl glucoside, oleth-2, etc., (paragraph 203).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Förster et al. and Tamareselvy et al. to replace oleth-2 in the composition taught by Förster et al. with decyl glucoside. Both decyl glucoside and oleth-2 being suitable emulsifiers/surfactants in hair styling composition was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing oleth-2 in the composition taught by Förster et al. with decyl glucoside flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.	

Response to Applicants’ arguments:
Applicants arguments filed on 06/03/2022, after final rejection dated 03/07/2022, have been fully considered and responded in the advisory dated 08/08/2022 and the responses apply here as well and is not persuasive for reason discussed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612